DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/21 was filed after the mailing date of the Notice of Allowance on 09/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to RCE
This Office Action is sent in response to the IDS filed with the RCE on 12/28/21. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
claims 1, 8, 15, 22.
More specifically, the prior art of record does not specifically suggest the combination of “providing one or more directory objects that are used to periodically generate a critical snapshot of the one or more directory objects over time separate from generation of each snapshot for each current epoch, and wherein a frequency for periodic generation of each critical snapshot is a magnitude or more faster over time than generation of each snapshot for each current epoch” in combination with all the other limitations as similarly recited in the independent claims 1, 8, 15, 22. The examiner further notes that “a magnitude or more faster over time” has been interpreted under it’s broadest reasonable interpretation in light of the specification. That is, [0108] specifies that “In one or more of the various embodiments, snapshots preserve the state of a portion or the file system or some or all of the file system objects. The scope and time of a snapshot may vary depending on configuration information, policy rules, user-input, or the like, that may trigger the taking of a snapshot. For example, in one or more of the various embodiments, a file system engine, such as, file system engine 322, may be configured to create a snapshot of a critical directory every 60 seconds. Likewise, for example, the file system engine may be configured to take a snapshot of another portion of the same file system every 24 hours. Also, in one or more of the various embodiments, the file system engine may be arranged to create snapshots on-demand in response to user input”.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 8, 15, 22 are claims 2-7, 9-14, 16-21, 23-28, being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Keith (US 8,423,821) discloses a virtual recovery server and snapshotting servers at varying frequencies depending on how critical the data is.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169